Case: 19-20760     Document: 00515714908          Page: 1    Date Filed: 01/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 21, 2021
                                   No. 19-20760                          Lyle W. Cayce
                                                                              Clerk

   Owen Keith Crawford, Sr.,

                                                            Plaintiff—Appellant,

                                       versus

   Child Protective Services; Child Protective Services;
   Child Protective Services,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1789


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Owen Keith Crawford, Harris County Jail prisoner # 2338322, filed a
   civil rights complaint under 42 U.S.C. § 1983 alleging that “Child
   Protective Services” (CPS) falsified documents in an effort to remove his
   children and that CPS deprived his daughter of medical care. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20760      Document: 00515714908           Page: 2    Date Filed: 01/21/2021




                                     No. 19-20760


   court dismissed the complaint for failure to state a claim and denied Crawford
   leave to appeal in forma pauperis (IFP), certifying that the appeal is not in
   good faith. Crawford now moves this court for leave to appeal IFP and for
   appointment of counsel.
          By moving to appeal IFP, Crawford challenges the certification that
   his appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). Our inquiry “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983) (quotation omitted). Crawford fails to
   address the district court’s reasons for certifying that an appeal is not in good
   faith. We therefore dismiss the appeal because “it is apparent that an appeal
   would be meritless.” Baugh, 117 F.3d at 202 n.24; accord Howard, 707 F.2d
   at 220; 5th Cir. R. 42.2.
          The district court’s dismissal of Crawford’s § 1983 action for failure
   to state a claim and our dismissal of this appeal as frivolous count as two
   separate strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
   Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Previously, the district court for
   the Southern District of Texas dismissed a civil IFP action of Crawford’s as
   frivolous and for failure to state a claim. Crawford v. Aramark, No. 4:19-CV-
   2470 (S.D. Tex. Sept. 20, 2019) (unpublished). This court dismissed the
   untimely appeal from that judgment for lack of jurisdiction. Crawford v.
   Aramark, No. 20-20170 (5th Cir. July 15, 2020). Consequently, Crawford
   now has at least three strikes under section 1915(g). Therefore, he is barred
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See 28 U.S.C. § 1915(g).




                                          2
Case: 19-20760    Document: 00515714908        Page: 3   Date Filed: 01/21/2021




                                No. 19-20760


         Crawford’s IFP motion and motion to appoint counsel are therefore
   DENIED. Crawford is hereby PROHIBITED from proceeding IFP, except
   as authorized by 28 U.S.C. § 1915(g). The appeal is DISMISSED.




                                     3